DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a replay to the application filed 05/10/2021, in which, claims 1-10, are pending. Claims 1 and 10 are independent. Claims 2-9, are dependent.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted have been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-10 is/are rejected under 35 U.S.C. 103 as being un-patentable over MORITA (USPAP 20190149669]), in view of INOO (USPAP 2004/0066526).

 	Referring to claim 1, Morita teaches a reading apparatus ([image reader 20 as shown in fig 1] see 0038-0039), comprising: a feeding roller pair configured to feed a sheet supplied from another apparatus that is to be connected to the reading apparatus, ([0034] an automatic document feeder 18 of fig 1 is provided on a top portion of the casing of the device main body 10]); 
a tray provided above the feeding roller pair in a vertical direction, ([document set on a document table and a document fed by the automatic document feeder (ADF) 18 is read by a scanner 130 illustrated in FIG. 2]i);
 a conveyance path (23 of fig 1) through which the sheet is to be conveyed to discharge the sheet fed by the feeding roller pair (11d of fig 1) to the tray; ([see [sheet conveyed through the conveyance path 23 over the entire direction intersecting with the conveyance direction] see 0040);
a first conveyance roller pair (11c of fig 1) which is provided in the conveyance path, ([convey path 23 and 33]) and is configured to convey the sheet ([see 0039]); 
a second conveyance roller pair ([11d of fig 1]) which is provided in the conveyance path ([23 and 33 of fig 1]) on a downstream of the first conveyance roller 
 a reading unit ([25 and 24 of fig 1]) configured to read an image formed on the sheet while moving in a direction orthogonal to the conveying direction between the first conveyance roller pair ([11c of fig 1]) and the second conveyance roller pair ([11d of fig 1]) in the conveying direction, wherein, in a case where the reading unit ([24 of fig 1]) reads the image on the sheet, after a leading edge of the sheet reaches the second conveyance roller pair ([33 of fig 1]), the reading unit ([24 and 25 of fig 1]), moves to above the sheet along the direction orthogonal to the conveying direction ([the sheet conveyed along the conveyance path 13 after the image is formed thereon] see 0016]). 
Although, Morita teaches a conveyance belt, but doesn’t specifically teach a convey rollers. However, Inoo ‘526’ in the same area of image forming device (as shown in fig 4), teaches a pairs of convey rollers, ([0041] a punch unit 350 is disposed downstream of the pair of transport rollers 303, and a large transport roller 305]).
 Morita could be modified with the teachings of Inoo, this modification would have been obvious to one having ordinary skill in the art at the time of the invention. And it should be clear to one skilled in the art that anyone of a wide variety of mechanical devices that can be similarly employed to accomplish this desired result without depending from the teaching of the present invention, in order to control the efficiency of the document reading appartous.
Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention.



Referring to claim 2, Morita teaches a reading apparatus ([image reader 20 as shown in fig 1] see 0038-0039), further comprising: another conveyance path branched from the conveyance path (path 33 of fig 1): and a guide member that is switchable between a first state of guiding the sheet to the conveyance path, (23 of fig 1) and a second state of guiding the sheet to the another conveyance path, (33 of fig 1) wherein a sheet to be supplied to a post processing apparatus (30 of fig 1) that is to be connected to the reading apparatus (12 of fig 1) is conveyed to the another conveyance path (33 of fig 1).
Although, Morita teaches a conveyance belt, but doesn’t specifically teach a convey rollers. However, Inoo ‘526’ in the same area of image forming device (as shown in fig 4), teaches a pairs of convey rollers, ([0041] a punch unit 350 is disposed downstream of the pair of transport rollers 303, and a large transport roller 305]).
Morita could be modified with the teachings of Inoo, this modification would have been obvious to one having ordinary skill in the art at the time of the invention. And it should be clear to one skilled in the art that anyone of a wide variety of mechanical devices that can be similarly employed to accomplish this desired result without depending from the teaching of the present invention, in order to control the efficiency of the document reading apparatus.
Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention.


Referring to claim 4, Morita teaches a reading apparatus ([image reader 20 as shown in fig 1] see 0038-0039), wherein the conveyance path (23 of fig 1) includes a curved part and a straight part, (23 and 33 of fig 1) and wherein a conveyance path between the first conveyance roller pair and the second conveyance roller pair in the conveying direction corresponds to the straight part (23 of fig 1).
Although, Morita teaches a conveyance belt, but doesn’t specifically teach a convey rollers. However, Inoo ‘526’ in the same area of image forming device (as shown in fig 4), teaches a pairs of convey rollers, ([0041] a punch unit 350 is disposed downstream of the pair of transport rollers 303, and a large transport roller 305]).
 Morita could be modified with the teachings of Inoo, this modification would have been obvious to one having ordinary skill in the art at the time of the invention. And it should be clear to one skilled in the art that anyone of a wide variety of mechanical devices that can be similarly employed to accomplish this desired result without depending from the teaching of the present invention, in order to control the efficiency of the document reading apparatus.
Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention.

Although, Morita teaches a conveyance belt, but doesn’t specifically teach a convey rollers. However, Inoo ‘526’ in the same area of image forming device (as shown in fig 4), teaches a pairs of convey rollers, ([0041] a punch unit 350 is disposed downstream of the pair of transport rollers 303, and a large transport roller 305]).
Morita could be modified with the teachings of Inoo, this modification would have been obvious to one having ordinary skill in the art at the time of the invention. And it should be clear to one skilled in the art that anyone of a wide variety of mechanical devices that can be similarly employed to accomplish this desired result without depending from the teaching of the present invention, in order to control the efficiency of the document reading apparatus.
Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention.
Referring to claim 6, Morita teaches a reading apparatus ([image reader 20 as shown in fig 1] see 0038-0039), wherein the reading unit is positioned, with respect to the conveyance path. on a side on which the apparatus is to be connected to the reading apparatus.



Referring to claim 8, Morita teaches a reading apparatus ([image reader 20 as shown in fig 1] see 0038-0039), wherein the first conveyance roller pair and the second conveyance roller pair are each configured to convey the sheet intermittently, and wherein the reading unit is configured to read the image while in the direction orthogonal to the conveying direction every time conveyance of the sheet is stopped, ([image reader 20 as shown in fig 1] see 0038-0039), comprising: a fixing unit configured to fix the image to the sheet ([11 of fig 1
Although, Morita teaches a conveyance belt, but doesn’t specifically teach a convey rollers. However, Inoo ‘526’ in the same area of image forming device (as shown in fig 4), teaches a pairs of convey rollers, ([0041] a punch unit 350 is disposed downstream of the pair of transport rollers 303, and a large transport roller 305]).
Morita could be modified with the teachings of Inoo, this modification would have been obvious to one having ordinary skill in the art at the time of the invention. And it should be clear to one skilled in the art that anyone of a wide variety of mechanical devices that can be similarly employed to accomplish this desired result without 
Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention.
Referring to claim 6, Morita teaches a reading apparatus ([image reader 20 as shown in fig 1] see 0038-0039), wherein the reading unit is positioned, with respect to the conveyance path. on a side on which the apparatus is to be connected to the reading apparatus.

Referring to claim 9, Morita teaches a reading apparatus ([image reader 20 as shown in fig 1] see 0038-0039), wherein a speed at which the second conveyance roller pair conveys the sheet is faster than a speed at which the first conveyance roller pair conveys the sheet.
Although, Morita teaches a conveyance belt, but doesn’t specifically teach a convey rollers. However, Inoo ‘526’ in the same area of image forming device (as shown in fig 4), teaches a pairs of convey rollers, ([0041] a punch unit 350 is disposed downstream of the pair of transport rollers 303, and a large transport roller 305]).
Morita could be modified with the teachings of Inoo, this modification would have been obvious to one having ordinary skill in the art at the time of the invention. And it should be clear to one skilled in the art that anyone of a wide variety of mechanical devices that can be similarly employed to accomplish this desired result without depending from the teaching of the present invention, in order to control the efficiency of the document reading apparatus.

Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention.

Referring to claim 6, Morita teaches a reading apparatus ([image reader 20 as shown in fig 1] see 0038-0039), wherein the reading unit is positioned, with respect to the conveyance path (23 and 33 of fig 1) on a side on which the apparatus is to be connected to the reading apparatus (12 of fig 1).

Referring to claim 10, Morita teaches an image forming apparatus ([as shown in fig 1 and 2)  comprising: an image forming unit (11 o fig 1) configured to form an image onto a sheet ([image reader 20 as shown in fig 1] see 0038-0039), comprising: a fixing unit configured to fix the image to the sheet ([11 of fig 1); feeding roller pair configured to feed a sheet supplied from another apparatus that is to be connected to the reading apparatus, ([0034] an automatic document feeder 18 of fig 1 is provided on a top portion of the casing of the device main body 10]); 
a tray provided above the feeding roller pair in a vertical direction, ([document set on a document table and a document fed by the automatic document feeder (ADF) 18 is read by a scanner 130 illustrated in FIG. 2] ); a conveyance path (23 of fig 1) through which the sheet is to be conveyed to discharge the sheet fed by the feeding roller pair (11d of fig 1) to the tray; ([see [sheet conveyed through the conveyance path 23 over the entire direction intersecting with the conveyance direction] see 0040);

a second conveyance roller pair ([11d of fig 1]) which is provided in the conveyance path ([23 and 33 of fig 1]) on a downstream of the first conveyance roller pair ([11c of fig 1]) in a conveying direction in which the sheet is conveyed, and is configured to convey the sheet, ([0025-0026]); and 
a discharge roller pair provided on the downstream of the third conveyance roller pair in the conveying direction a discharge roller pair provided on the downstream of the third conveyance roller pair in the conveying direction, ([0059] the conveyance path 33 branches off halfway and is connected to a first sheet discharger 31 and a second sheet discharger 32]).
a tray on which the sheet discharged by the discharge roller pair is to be stacked, ([document set on a document table and a document fed by the automatic document feeder (ADF) 18 is read by a scanner 130 illustrated in FIG. 2]); 
a reading unit ([25 and 24 of fig 1]) configured to read an image formed on the sheet while moving in a direction orthogonal to the conveying direction between the first conveyance roller pair ([11c of fig 1]) and the second conveyance roller pair ([11d of fig 1]) in the conveying direction, wherein, in a case where the reading unit ([24 of fig 1]) reads the image on the sheet, after a leading edge of the sheet reaches the second conveyance roller pair ([33 of fig 1]), the reading unit ([24 and 25 of fig 1]), moves to above the sheet along the direction orthogonal to the conveying direction ([the sheet conveyed along the conveyance path 13 after the image is formed thereon] see 0016]);

However, INOO ‘526’ in the same area of image forming device (as shown in fig 4), teaches a pairs of convey rollers, ([0041] a punch unit 350 is disposed downstream of the pair of transport rollers 303, and a large transport roller 305]).
Morita could be modified with the teachings of Inoo ‘526’, this modification would have been obvious to one having ordinary skill in the art at the time of the invention.
And it should be clear to one skilled in the art that anyone of a wide variety of mechanical devices that can be similarly employed to accomplish this desired result without depending from the teaching of the present invention, in order to control the efficiency of the document reading apparatus.
Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472. The examiner can normally be reached 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGUSSIE WORKU/Primary Examiner, Art Unit 2677